     Case: 1:21-mc-00009
                  UNITEDDoc #: 1 Filed:
                          STATES        07/12/21
                                   DISTRICT      Page: 1 of 1 PAGEID #: 1
                                               COURT
               FOR THE SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION

In re: DMCA Subpoena to YouTube, LLC :
                                     :
                                     :                Case No. 1:21-mc0009
                                     :
                                     :          Vollara LLC’s Request to the
                                     :          Clerk for Issuance of Subpoena to YouTube, LLC
                                     :          Pursuant to 17 U.S.C. § 512(h) to Identify
                                     :          Alleged Infringer



       Petitioner, Vollara LLC (“Vollara”), through their undersigned counsel of record, requests

that the Clerk of this Court issue a subpoena to YouTube, LLC. (“YouTube”) to identify an alleged

copyright infringer, pursuant to the Digital Millennium Copyright Act (“DMCA”), 17 U.S.C. §

512(h) (the “DMCA Subpoena”). A proposed DMCA Subpoena is attached.

       Vollara has satisfied the requirements of the issuance of a subpoena pursuant to 17 U.S.C. §

512(h) by:

   (1) Filing a copy of the notification sent to YouTube, pursuant to 17 U.S.C. § 512(c)(3)(A),

       attached to the Declaration of Adam C. Sherman as Exhibit 1;

   (2) Filing the proposed DMCA Subpoena; and

   (3) Filing a sworn declaration confirming that the purpose of the DMCA Subpoena is to obtain

       the identity of the alleged infringer and that the information obtained will only be used for the

       purpose of protecting Vollara’s rights under 17 U.S.C. § 101, et seq.

       As Vollara has complied with the statutory requirements, Vollara respectfully requests that

the Clerk issue the proposed DMCA subpoena, pursuant to 17 U.S.C. § 512(h)(4).

Dated: July 12, 2021                                         Respectfully submitted

                                                      /s/ Adam C. Sherman
                                                      Adam C. Sherman (076850)
                                                      Vorys, Sater, Seymour and Pease LLP
                                                      301 East Fourth Street, Suite 3500
                                                      Cincinnati, OH 45202
                                                      Phone: (513) 723-4680
                                                      Fax: (513) 852-8468
                                                      Email: acsherman@vorys.com

                                                      Counsel for Vollara LLC
